NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the AFCP amendment received 5/11/2021.
Applicant’s amendment are NOT sufficient to overcome the claim objection set forth in the previous office action.


Terminal Disclaimer
The terminal disclaimer filed on 5/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,316,1715, 8,253,852, 8,523,851, 8,523,850, 8,372,066, 8,377,052, 8,414,569, 8,491,578, 8,506,561, 8,419,724, 8,425,503, 8,430,870 & 9,107,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
5/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,617,151 & 9,549,774 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Dukmen on May 14, 2021.
The application has been amended as follows: 
Amend claim 42 as follows: amend “any of the set of thermal surgical elements” to –the at least one of the set of thermal surgical elements” in ll. 8-9, 11-12, 15, 22 & 25 (five times total).
Amend claim 42 as follows: amend “the any of the set of thermal surgical elements” to –the at least one of the set of thermal surgical elements” in ll. 12-13.
Amend claim 42 as follows: amend “the thermal surgical element” to –the at least one of the set of thermal surgical elements- in ll. 14, 18, 19-20 (three times total). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A surgical apparatus, the surgical apparatus comprising: a first thermal element including an electrical conductor and a ferromagnetic material that covers at least a portion of the electrical conductor, the first thermal element directly coupled to a source of oscillating electrical energy to produce heat, and the electrical conductor forming a loop for the oscillating electrical energy to return to the source; and a first information storage device physically associated with the first thermal element, wherein the first information storage device stores information that represents at least one configuration parameter for operation of the first thermal element to which the first information storage device is physically associated, wherein the at least one configuration parameter includes a first current level to be delivered to the first thermal element for when the first thermal element is engaged with tissue, the at least one configuration parameter further includes a second current level to be delivered to the first thermal element for when the first thermal element is surrounded by air, the first current level is greater than the second current level, the second current level is greater than zero, and the first and second current levels are selected such that the first thermal element is movable, when heated, from the air to engagement with the tissue without fracturing the first thermal element.” As for claim 42, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A surgical apparatus, comprising: a body to which any of a set of thermal surgical elements are selectively physically coupleable; the set of thermal surgical elements, wherein at least one of the set of 
Denen et al. (5,445,635, previously cited).  Denen et al. ‘635 teaches a thermal surgical apparatus having a thermal element and an information storage device physically associated with the thermal element that stores information representing at least one configuration parameter for operation of the thermal element, the configuration parameter being for first and second current levels to be applied to the thermal element during various portions of its cycle time depending on its environment. Denen et al. ‘635 fail to teach the thermal surgical element to include an electrical conductor that forms a loop and a ferromagnetic material that covers ta least a portion of the electrical conductor, where the thermal element, when heated, is movable from air to engagement with tissue without fracturing.
Claims 27, 31-45, 57-50 & 52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794